Citation Nr: 1102979	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  05-25 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.

4.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1956 to October 
1958 and from January 1960 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2002, August and December 2004, and January 
2006 rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  The Veteran 
withdrew a request for a Board hearing in September 2008.

The Board notes that the November 2008 remand included the issues 
of whether service connection is warranted for a psychiatric 
disorder.  On appeal, service connection was granted for an 
anxiety disorder and the Veteran has not challenged either the 
effective date of service connection or the evaluation assigned.  
As such, this issue is no longer before the Board.  

The Veteran's skin, bilateral hearing loss and TDIU claims are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

In a signed January 2009 statement, the Veteran indicated that he 
wished to withdraw his claim of service connection for diabetes 
mellitus, which was remanded by the Board in November 2008; this 
statement was accompanied by a statement of his representative 
reiterating his intent to withdraw his diabetes mellitus claim.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran of his 
claim of service connection for diabetes mellitus have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the Veteran, in a signed January 2009 statement, withdrew 
his claim of service connection for diabetes mellitus.  Further, 
in a January 2009 statement, his representative confirmed the 
Veteran's intent to withdraw his diabetes mellitus claim.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  As such, the Board does not have 
jurisdiction to review the Veteran's diabetes mellitus claim and 
it is dismissed.


ORDER

The Veteran's claim of service connection for diabetes mellitus 
is dismissed.


REMAND

As to the Veteran's skin claim, as was noted in the November 2008 
remand, he was treated for probable irritative eczema in service 
in June 1962.  He also had lipomas on his arms and abdomen in May 
1986, and has lipomas, possibly sebaceous cysts, and a raised 
lesion on his left temple currently, according to August 2003 and 
May 2004 VA medical records.  At the August 2003 examination, he 
reported that he has had lipomas since 1970 or 1971.  A VA 
examination was deemed necessary under 38 C.F.R. § 3.159 and the 
Board remanded accordingly.

In December 2009, the VA examiner confirmed the Veteran's 
diagnosis as 1) lipomatosis, 2) seborrheic keratosis, 3) cherry 
angiomas, and 4) acrochorda.  The examiner stated that the 
Veteran's current skin conditions were less likely than not 
related to service because "there is no objective evidence of 
any abnormal skin condition while in service or in close 
proximity to his separation from service."  In offering this 
assessment, the examiner ignored the "probable irritative 
eczema" and also ignored the Veteran's lay statements as to the 
initial onset of his skin problems.  Ignoring such evidence is 
unacceptable and renders the examination inadequate.  See Dalton 
v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate 
where the examiner did not comment on the Veteran's report of in-
service injury, but relied on the service treatment records to 
provide a negative opinion).  

The Board also remanded the issue of whether an increased rating 
is warranted for the Veteran's bilateral hearing loss.  There was 
a problem with the adequacy of the December 2006 examination, so 
the remand ordered a new examination.  With regard to the post-
remand audiological examination, no pure tone threshold or speech 
recognition results were provided in the report, because the 
examiner deemed them unreliable.  The examiner reported problems 
such as "inability to maintain a seal." There was no suggestion 
in the report that the Veteran was attempting to feign his 
results to achieve a higher rating.  As such, the Board finds 
that he should be given the opportunity for one more audiological 
examination in order to obtain accurate current test results.

Again, the issue of entitlement to TDIU is inextricably 
intertwined with the claim for an increased rating for bilateral 
hearing loss, as the Veteran claimed in June 2003 that his 
hearing loss is contributing to unemployability.  Further, in 
light of the RO's subsequent grant of service connection for 
anxiety disorder, which is rated as 50 percent disabling, the RO 
must consider the Veteran's psychiatric disability in determining 
whether entitlement to a TDIU is warranted.  As such, this issue 
must also be remanded to the RO for further development and 
adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Associate any pertinent outstanding 
records with the claims folder.

2.  Obtain an addendum to the December 2009 
VA skin examination.  The examiner should 
comment on the in-service notation of a skin 
condition, noted above, as well as the 
Veteran's lay statements indicating the 
initial manifestations of his skin condition, 
and then based upon all of the evidence of 
record, indicate whether it is at least as 
likely as not that any current skin disorder 
is related to in-service manifestations.  In 
offering an assessment, the examiner must 
acknowledge and discuss the Veteran's lay 
report regarding the onset of his skin 
symptoms.  All findings and conclusions 
should be set forth in a legible report.

3.  Afford the Veteran a new VA audiometric 
examination.  The claims files should be made 
available to and reviewed by the examiner.  
All necessary tests should be conducted, and 
the examiner should review the results of any 
testing prior to completion of the report.  
The examiner should identify all residuals 
attributable to the Veteran's service-
connected bilateral hearing loss.  The 
examiner must provide a comprehensive report 
including complete rationales for all 
conclusions reached.

4.  Schedule the Veteran for an appropriate 
VA examination.  The claims folder should be 
made available to and reviewed by the 
examiner.  All appropriate tests and studies 
should be conducted.  Thereafter, the 
examiner should opine as to whether, without 
regard to the Veteran's age or the impact of 
any nonservice-connected disabilities, it is 
at least as likely as not that his service-
connected disabilities, either alone or in 
the aggregate, render him unable to secure or 
follow a substantially gainful occupation.

A complete rationale for any opinion 
expressed and conclusion reached should be 
set forth in a legible report.

5.  Readjudicate the Veteran's claims, 
including the claim that he is unemployable 
due to his service-connected disabilities, in 
light of any additional evidence added to the 
record.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


